 



ADDENDUM TO AGREEMENT OF SALE

     This Addendum to Agreement of Sale (this “Addendum”) is made this 21st day
of April, 2005, by and between Dayton Superior Corporation, an Ohio corporation
(“Seller”), and International Airport Centers L.L.C., a Delaware limited
liability company, or one of its subsidiaries (“Purchaser”).

W I T N E S S E T H:

     WHEREAS, Simultaneously herewith, Seller and Purchaser have entered into
that certain Agreement of Sale dated of even date herewith (the “Agreement”),
between Seller and Purchaser, with respect to the Property (each capitalized
term used, but not otherwise defined, herein shall have the meaning given to
such term in the Agreement; and

     WHEREAS, the parties hereto now desire to modify Paragraph 13.8 of the
Agreement to permit Seller and Purchaser to publicize the transaction
contemplated by the Agreement in accordance with, and subject to, the terms and
conditions of this Addendum; and

     WHEREAS, the parties hereto desire to execute this Addendum to accomplish
the foregoing.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements of
each party contained herein, the parties hereto do hereby mutually covenant and
agree as follows:

     1. Publication. Notwithstanding anything to the contrary contained herein
or in the Agreement, including, without limitation, Paragraph 13.8 of the
Agreement, the parties hereto acknowledge and agree that (a) Seller shall have
the right to file with the U.S. Securities and Exchange Commission a Form 8-K
with respect to the transaction contemplated by the Agreement, (b) Purchaser
shall have the right to issue a public statement(s) with respect to such
transaction, so long as such statement(s) first shall have been approved in
writing by Seller, which approval shall not be unreasonably withheld, and
(c) Broker shall have the right to issue a public statement(s) with respect to
such transaction, so long as such statement(s) first shall have been approved in
writing by Seller and Purchaser.

     2. Miscellaneous. If any conflict exists between the provisions of the
Agreement and the provisions of this Addendum, the provisions of this Addendum
shall govern and control. As modified hereby, the Agreement shall remain in full
force and effect and is ratified by Seller and Purchaser. This Addendum contains
the entire agreement of the parties with respect to the subject matter hereof
and all preliminary negotiations with respect thereto are merged into and
superseded by this Addendum. No variations, modifications or changes herein or
hereof shall be binding upon either Seller or Purchaser, unless set forth in a
document duly executed and delivered by both Seller and Purchaser. If any
provision of this Addendum is found to be unenforceable, the remainder of this
Addendum shall not be affected, and any provision found to be invalid shall be
enforceable to the extent permitted by applicable law. This Addendum and the
terms and conditions hereof shall extend to and be binding upon the parties
hereto and their respective successors and assigns. This Addendum shall be
governed by and construed in accordance with the substantive laws of the State
of Illinois, without respect to conflicts of law principles.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Purchaser have executed and delivered this
Addendum as of the date first above written.

              SELLER:   PURCHASER:
 
            DAYTON SUPERIOR CORPORATION,   INTERNATIONAL AIRPORT CENTERS an Ohio
corporation   L.L.C., a Delaware limited liability company
 
           
By:
  /s/ Steven C. Huston   By:   /s/ Craig S. Arnson
Name:
  Steven C. Huston   Name:   Craig S. Arnson
Title:
  Vice President   Title:   Managing Director

 